Exhibit 10.4

SECURED PROMISSORY NOTE

(Term A Loan)

 

$3,545,454.55    Dated: May 6, 2013

FOR VALUE RECEIVED, the undersigned, NANOSPHERE, INC., a Delaware corporation
with offices located at 4088 Commercial Avenue, Northbrook, IL 60062
(“Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC
(“Lender”) the principal amount of THREE MILLION FIVE HUNDRED FORTY FIVE
THOUSAND FOUR HUNDRED FIFTY FOUR DOLLARS AND 55/100 ($3,545,454.55) or such
lesser amount as shall equal the outstanding principal balance of the Term A
Loan made to Borrower by Lender, plus interest on the aggregate unpaid principal
amount of such Term A Loan, at the rates and in accordance with the terms of the
Loan and Security Agreement dated May 6, 2013 by and among Borrower, Lender,
Oxford Finance LLC, as Collateral Agent, and the other Lenders from time to time
party thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”). If not sooner paid, the entire principal
amount and all accrued and unpaid interest hereunder shall be due and payable on
the Maturity Date as set forth in the Loan Agreement. Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

Principal, interest and all other amounts due with respect to the Term A Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Secured Promissory Note (this “Note”). The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term A Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2(c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term A Loan, interest on the Term A Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER: NANOSPHERE, INC. By:  

/s/ Roger Moody

Name: Roger Moody Title: Chief Financial Officer

Oxford Finance LLC

Secured Promissory Note No. 2 (Term A Loan)



--------------------------------------------------------------------------------

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

  

Principal

Amount

  

Interest Rate

  

Scheduled

Payment Amount

  

Notation By